Citation Nr: 9910382	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  95-42 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to an increased disability evaluation for 
service-connected Reiter's syndrome with chronic 
genitourinary infections, recurrent iritis, and arthritis of 
multiple joints, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


REMAND

The appellant had active service from September 1971 to 
December 1982.

This case was remanded by the Board in August 1997 for 
development of medical evidence.  Unfortunately, the case 
must again be remanded so that the medical evidence requested 
in connection with the previous remand can be completed.  A 
remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Reiter's syndrome, as an unlisted condition, is ratable by 
analogy pursuant to 38 C.F.R. § 4.20 to a closely related 
disease or injury.  In general, it is ratable most 
consistently as arthritis such as pneumococcic, under 
Diagnostic Code 5005, which is rated as rheumatoid arthritis, 
Diagnostic Code 5002.  A 100 percent rating is assignable as 
an active process with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  When active symptoms are less than the 
criteria required for 100% but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods, a 60 percent 
rating is assignable under Diagnostic Code 5002.

The rating criteria also provide for rating chronic 
residuals, such as limitation of motion or ankylosis under 
the appropriate diagnostic codes for the joint or joints 
involved.  The ratings for the active process are not to be 
combined with the residual ratings for limitation of motion 
or ankylosis.  

In the remand, the Board specifically requested the examiner 
to determine whether the Reiter's syndrome was an active 
process, and if so, what were the manifestations of the 
Reiter's syndrome, how frequently they occurred, and how 
severe they were.  While the VA examiners in February and 
March 1998 did not specifically make a determination of the 
activity of the disease, VA outpatient treatment records were 
subsequently associated with the file, and they indicate an 
assessment of active disease in February 1997.  
Unfortunately, that does not resolve entirely the issue of 
whether to rate the veteran for active disease or on 
residuals.  Additional clarification of the medical evidence 
is needed before the Board can determine whether the veteran 
might warrant a higher evaluation by rating his joint 
involvement as limitation of motion, pursuant to the 
diagnostic criteria.  For instance, the veteran's right ankle 
has been said to be fused, with no motion, but no medical 
evidence indicates at what position the ankle is fused, or 
whether there is abduction, adduction, inversion, or eversion 
deformity.  See 38 C.F.R. Part 4, Diagnostic Code 5270.

Furthermore, the VA joints examiner indicated that he or she 
had referred to particular medical authority and was 
attaching excerpts from that authority to the examination 
report.  The examination report that is in the claims file 
contains no such attachments.  On remand, those attachments 
should be located and included with the examination report.

Furthermore, the VA examinations in February and March 1998 
were done without the benefit of the VA outpatient treatment 
records for the veteran.  They were subsequently added to the 
file.  A VA examination must take into account the veteran's 
history, and it is incumbent upon the RO to return a report 
if it does not contain sufficient detail.  See 38 C.F.R. 
§§ 4.1, 4.2 (1998).

With regard to the claim for service connection for the 
residuals of the left knee injury, the service medical 
records disclose the veteran received treatment for left knee 
injuries from April to July 1977.  A torn left meniscus was 
suspected.  In the last remand, the examiner was requested to 
indicate whether it was as least likely as not that the 
veteran had any current disability of the left knee related 
to the injuries noted in the service medical records.  He was 
asked to determine whether it was possible to distinguish the 
disabling manifestations of Reiter's syndrome from any 
residuals of any inservice injury. 

In the March 1998 joint examination, the examiner commented 
that the veteran could have residuals of injury to the knee 
joints from previous injuries or from Reiter's syndrome.  He 
or she reported the x-ray of the left knee was normal but 
that the veteran did have positive clinical findings.  
However, there was no diagnosis of any current left knee 
disability, separate and distinct from manifestations of 
Reiter's syndrome.  Service connection can only be granted 
for a chronic disability.

Accordingly, in order to assure that appellate review is 
fully informed, the appeal is REMANDED to the RO for the 
following:

1.  Determine whether the appellant has 
received any treatment for Reiter's 
syndrome or residuals of a left knee 
injury since the March 1998 examination.  
Obtain any necessary releases from the 
appellant, request the records, and 
associate them with the claims folder.

2.  Request that the Montgomery VA 
Medical Center provide a complete copy of 
the March 1998 joints examination, 
including the medical treatise 
attachments referenced in the examining 
physician's remarks.  If the medical 
center is unable to provide the 
examination report complete with the 
medical treatise attachments, ask that 
those attachments be provided again by 
the examining doctor.  Associate the 
completed examination report with the 
claims file.

3.  Once the foregoing development has 
been completed, schedule the appellant 
for a VA examination by an appropriate 
specialist(s).  The claims folder and a 
copy of this remand are to be made 
available to the examiner to review prior 
to the examination, and the examiner is 
asked to indicate in the examination 
report that he or she has reviewed the 
claims folder.

All necessary tests are to be done, and 
the examiner is to review the results of 
all tests ordered prior to submitting the 
completed examination report.  If 
examinations by any other specialists are 
deemed necessary, such examinations are 
to be requested and scheduled.

The examiner is asked to determine 
whether the appellant's Reiter's syndrome 
is an active process, and, if so, what 
are the manifestations of the Reiter's 
syndrome, how frequently do they occur, 
and how severe are they.  The examiner 
should determine which specific joints 
are affected by Reiter's syndrome versus 
some other disease or injury.  Complete 
range of motion testing for all affected 
joints is to be done, with the examiner 
indicating what normal range of motion 
would be.  All objective signs of an 
active process are to be noted, and 
objective evidence of pain on motion is 
to be indicated.  Whether there is likely 
to be additional limitation of function 
attributable to pain on use or during 
flare-ups is to be indicated.  Whether 
the joint exhibits weakened movement, 
excess fatigability or incoordination is 
to be addressed.  If feasible, these 
determinations are to be expressed in 
terms of additional range of motion loss 
due to any pain, weakened movement, 
excess fatigability or incoordination.

With respect to the veteran's right 
ankle, or any joint exhibiting ankylosis, 
the examiner is asked to state the 
position in which the joint is fused.  
With respect to the right ankle, whether 
there is any abduction, adduction, 
inversion, or eversion deformity is to be 
indicated.

With respect particularly to the 
appellant's left knee, please indicate 
whether the veteran has a chronic 
disability of the left knee that is at 
least as likely as not related to the 
possible torn meniscus injuries noted in 
his service medical records from April to 
July 1977, or to any other injury or 
disease in service.  Please provide a 
complete medical rationale and diagnosis 
of any chronic left knee disability.  
Whether the service-connected Reiter's 
syndrome involves his left knee is to be 
indicated, and, if it does, whether it is 
possible to distinguish the disabling 
manifestations of the Reiter's syndrome 
from any chronic residuals of in-service 
injury is to be addressed.

With respect to any opinion requested, if 
it is not medically possible to provide 
the opinion requested, the examiner is 
asked to so state.

4.  After completion of the above 
development, review the claims file to be 
sure that the examination report is 
adequate.  If it is not, or if it is 
incomplete, return it for completion.

5.  Readjudicate the claims on appeal, 
giving consideration to all potentially 
applicable diagnostic codes and 
regulations.  In particular, 
consideration should be given to whether 
a higher rating might be assigned under 
Diagnostic Code 5002 by rating chronic 
residuals such as limitation of motion or 
ankylosis of the joints involved, or 
whether a higher rating is assigned by 
evaluating symptoms of the active 
process.  If any issue on appeal, as to 
which a substantive appeal has been 
filed, remains denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
accord a reasonable period of time for 
response.

The appellant is free to furnish 
additional evidence and argument while 
the case is in remand status.  Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992); 
Booth v. Brown, 8 Vet.App. 109 (1995).

Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  The 
veteran need take no further action until 
he is further informed.  The purpose of 
this REMAND is to obtain additional 
medical information and to accord due 
process.  No inference should be drawn 
regarding the final disposition of the 
claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

